IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-50258
                           Summary Calendar



                       LONNIE D. CLARK; ET AL.,

                                          Plaintiffs,

                          KARLA ROLEN CLARK,

                                          Plaintiff-Appellant,

                                versus

                   DEPARTMENT OF THE ARMY; U.S. ARMY
               ENGINEER DISTRICT; FORT WORTH MID-BRAZOS
                 PROJECT; LOUIS A. BRUNETT, Reservoir
                  Manager; UNKNOWN GOVERNMENT AGENTS,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-99-CV-20
                       - - - - - - - - - -
                        November 27, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Karla Rolen Clark appeals from the district court’s grant of

summary judgment in favor of the defendants in her civil rights

complaint brought pursuant to 42 U.S.C. § 1985(3). She argues that

the above-named defendants-appellees conspired to deprive her of

her due process and equal protection rights by threatening to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 00-50258
                                       -2-

revoke her boathouse permit.        She also argues that the Army Corp of

Engineers’ regulations governing boathouse permits violates the

Americans with Disabilities Act (ADA). Finally, Clark asserts that

the   district    court   erred    by   denying   her    motion   to   have   an

independent arbitrator appointed to settle the dispute over the

permit.

       We have reviewed the record and the briefs of the parties, and

we    find   no   reversible   error.       Clark’s     due    process,   equal

protection, and ADA claims are without merit.                 See Augustine v.

Doe, 740 F.2d 322, 327 (5th Cir. 1984); Forsyth v. Barr, 19 F.3d

1527, 1533 (5th Cir. 1994). Additionally, Clark has failed to show

that the district court erred by denying her request for the

appointment of an arbitrator.           See United Steel Workers of Am. v.

Am. Mfg. Co., 363 U.S. 574, 582 (1960).                 The district court’s

judgment is AFFIRMED.